Appeal from a decision of th e Unemployment Insurance Appeal Board, filed May .30, 1975, which *1079affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner ruling claimant ineligible to receive benefits under the Special Unemployment Assistance Program effective February 24, 1975 because she was unavailable for employment. The determination that a claimant, during a specific period, was unavailable for employment is a question of fact to be decided by the board (Matter of Jensen [Catherwood], 27 AD2d 588) and, if the board’s determination is supported by substantial evidence, it must be upheld (Matter of Lunney [Catherwood] 32 AD2d 864). Claimant, who had worked as a part-time librarian, lost her job when the city university eliminated part-time positions. Her attempts to find new employment were limited to writing letters, sending resumes, reading ads and registering with an employment agency. Claimant had no in-person interviews during the entire period in issue. Accordingly, there is substantial evidence to support the board’s decision. Decision affirmed, without costs. Koreman, P. J., Greenblott, Main, Herlihy and Reynolds, JJ., concur.